Citation Nr: 0639360	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  97-00 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation, in excess of 
40 percent, for lumbosacral strain, L4-L5 discogenic disease, 
bulging disc and degenerative joint disease of the lumbar 
spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Torrontor, Associate Counsel




INTRODUCTION

The veteran had active service from January 1979 to January 
1983.  

This appeal initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico, that increased the rating for 
degenerative arthritis of the low back (claimed as lower back 
injury), from noncompensable to 10%, effective May 11, 1993.  

By an April 1998 rating decision from the RO, the appellant's 
disability rating for lumbosacral strain was increased from 
10 percent to 20 percent, effective May 11, 1993.  In a 
January 2006 rating decision from the Appeals Management 
Center (AMC), the appellant's disability rating for 
lumbosacral strain, L4-L5 discogenic disease, bulging disc 
and degenerative joint disease of the lumbar spine was 
increased from 20 percent to 40 percent, with an effective 
date of May 11, 1993.  A review of the record shows the 
appellant perfected an appeal from the 10 percent evaluation 
assigned and he is presumed to be seeking the highest 
evaluation possible.  See AB v. Brown, 6 Vet. App. 35, 39 
(1993).  As the RO has rated this disability under Diagnostic 
Codes 5243 and 5295, an evaluation in excess of 40 percent is 
possible and the appeal as to this issue continues.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the appellant's 
lumbosacral strain, L4-L5 discogenic disease, bulging disc 
and degenerative joint disease of the lumbar spine 
(previously rated as lumbosacral strain) has been manifested 
by subjective complaints of pain, with occasional radiation 
to lower extremities, productive of no more than moderate 
limitation of motion, with no more than mild neurological 
deficit.

2.  Referral for extraschedular consideration is not 
warranted in this case.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
lumbosacral strain, L4-L5 discogenic disease, bulging disc 
and degenerative joint disease of the lumbar spine, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5293, 5295 (as in effect prior to 
September 23, 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(as in effect prior to September 23, 2002 and from September 
23, 2002 to September 25, 2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5242, 5243 (as in effect from 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA satisfied its duty to notify by means of a June 2003 
letter from the RO to the appellant.  However, this notice 
stated that it was in regard to the appellant's claim for 
benefits, which was filed on June 19, 2003.  Since the claim 
at issue was filed in May 1993, as part of its January 2004 
remand the Board instructed the AMC to provide the appellant 
with corrected notice to avoid any confusion on the 
appellant's part.  This information was again provided in an 
October 2004 letter from the RO and the April 2006 
supplemental statement of the case (SSOC).  

These sources informed the appellant of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in his 
possession to the AOJ.  The June 2003 letter was not issued 
prior to the initial adjudication of this claim in May 1995, 
but the appellant's claim was initially decided years before 
the enactment of the VCAA.  Subsequently, additional 
notification and evidentiary development were accomplished in 
accordance with the VCAA, as noted above. The claim was last 
adjudicated in April 2006.  There is no indication or reason 
to believe that the ultimate decision of the RO on the merits 
of this claim would have been different had initial 
adjudication been preceded by complete VCAA notice and 
development.  In sum, the Board is satisfied that the RO 
properly processed the claim following compliance with the 
notice requirements of the VCAA, the implementing 
regulations, and Pelegrini.  Any remaining procedural errors 
would constitute harmless error.  Therefore, in the Board's 
opinion, there is no prejudice to the appellant.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

The Board also notes that, during the pendency of this 
appeal, the United States Court of Appeals for Veterans 
Claims (Court) held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

The appellant was provided with specific notice as to the 
means by which a disability rating and effective date for any 
disability benefit award on appeal are determined in a May 
2006 letter from the RO to the appellant, as well as in the 
April 2006 SSOC.  Therefore, the Board finds no prejudice to 
the appellant by proceeding with review, particularly in view 
of the fact that no change in his compensation or effective 
date is awarded herein.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) (when the Board addresses in a decision a 
question that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
and opportunity to respond and, if not, whether the claimant 
will be prejudiced thereby).  

Duty to assist

With regard to the duty to assist, the record contains the 
appellant's service medical records, as well as post-service 
private medical records, VA medical center medical records, 
and the results of several VA examinations, the most recent 
of which took place in May 2005.  These records and reports 
have all been included as part of the record and have been 
reviewed by the Board.  The appellant was also given the 
option for a hearing before the RO or a member of the Board, 
which he requested in December 1996 but for which he withdrew 
the request in May 1997.  As part of the January 2004 remand, 
the appellant was also asked to clarify his September 1998 
statement that he was entitled to a "board."  To date, he 
has not done so.  The Board has carefully reviewed the 
appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the appellant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

The Board has reviewed all the evidence in the claims folder, 
with an emphasis on the medical evidence.  Although the Board 
has an obligation to provide reasons and bases supporting 
this decision, there is no need to discuss, in detail, the 
extensive evidence of record.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, in support of the claim.  The United States 
Court of Appeals for the Federal Circuit has held that the 
Board must review the entire record, but does not have to 
discuss each piece of evidence.  Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  The Court has held that, 
where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the current claim 
seeking an increased rating for the appellant's lumbosacral 
strain, L4-L5 discogenic disease, bulging disc and 
degenerative joint disease of the lumbar spine was received 
in May 1993, evidence dating from earlier than May 1992 is 
not particularly relevant.  See 38 C.F.R. § 3.400(o)(2).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2006) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.  

During the pendency of the veteran's claim, the criteria for 
evaluating intervertebral disc syndrome and other 
disabilities of the spine were revised.  The evidence dated 
prior to September 2002 will be evaluated under the 
regulations in place at that time.  Evidence dated between 
September 2002 and September 2003 will be evaluated under the 
criteria in effect prior to September 2002, as well as the 
interim revised criteria.  Evidence dated after September 
2003 will be evaluated under all three sets of rating 
criteria, in an effort to obtain the most desirable result 
for the appellant.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the service-
connected disability at issue.  The Board has found nothing 
in the historical record which would lead to the conclusion 
that the current evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote histories and findings 
pertaining to the disability, except as noted.  

Prior to September 2002

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured.  A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Under the criteria in effect during this time period (and 
until September 25, 2003), lumbosacral strain was evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003) and 
limitation of motion of the lumbar spine was evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  Lumbosacral 
strain warrants a noncompensable evaluation if there are 
slight subjective symptoms only.  A 10 percent evaluation is 
warranted if it is manifested by characteristic pain on 
motion.  With muscle spasm on extreme forward bending, and 
loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

At a VA examination in June 1994, the appellant complained of 
lower back pain with radiation to his right hip and leg with 
associated numbness.  The pain worsened when he bent forward, 
straight leg raising tests were positive bilaterally, and 
there was tenderness to palpation.  However, X-rays revealed 
only mild lumbar spondylosis, and there were no postural 
abnormalities or fixed deformities of the back.  On range of 
motion (ROM) testing, the appellant's forward flexion was 72 
degrees, backward extension was 36 degrees, left and right 
lateral flexion were 30 degrees bilaterally, and left and 
right rotation were 45 degrees bilaterally.  He displayed 
objective evidence of pain on motion on forward flexion, 
extension, and right and left lateral flexion and of 
neurological involvement manifested by pain and positive 
straight leg raising bilaterally.  A June 1994 CT of the 
appellant's lumbar spine showed L5-S1 small central and right 
paracentral disc herniation abutting the anterior aspect of 
the thecal sac; a mild diffuse bulging disc at L4-L5 with 
disc material protruding into the inferior aspect of both 
neural foramina; and minimal facet joint degenerative changes 
at L5-S1.

As of January 1995, the appellant reported chronic lower back 
pain with radiation into his left hip since 1978-1980.  He 
had no motor deficits, his deep tendon reflexes were +2 and 
symmetrical, he had no Babinski signs, and a positive sensory 
examination.  The diagnosis was L5-S1 herniated nucleus 
pulposus (HNP).  In May 1995, the appellant was noted to have 
a bulging disc, but no HNP; full sensory, motor, and 
reflexes; no focal deficits or radiculopathy; and it was 
noted that a March 1995 MRI showed a desiccated disc at L5-S1 
with associated mild diffuse bulging, but no significant 
herniation or stenosis.  In July 1995, the appellant again 
complained of back pain, but this time radiating into his 
right hip and leg for several days, with tenderness to 
palpation.  X-rays of the appellant's cervical and 
lumbosacral spine taken in September 1995 showed that the 
examination of the appellant's cervical spine was negative; 
the vertebral bodies, interspaces, and facetal articulations 
were normal; and the neural foramina were not encroached 
upon.  The examination of the appellant's lumbosacral spine 
was essentially negative, the vertebral bodies and 
interspaces were normal and well-aligned, the pedicles, 
laminae, and facetal articulations showed no abnormality, and 
there was no stigma of trauma or neoplastic disease.  A CT of 
the appellant's lumbosacral spine and sacro coccyx taken in 
September 1995 showed that the appellant's sacro coccyx was 
normal, but he had central L5-S1 disc herniation.  In April 
1996, the appellant's physician opined that the appellant was 
not fit to comply with the physical requirements of his job 
due to a lumbosacral (L-S) HNP (central) with low back and 
left leg pain caused by an automobile accident.

At a VA examination performed in May 1997, the appellant 
complained of severe lower back pain with radiation to both 
legs, from the posterior aspect up to the shins, and 
occasional numbness of the toes of his feet.  He had no 
postural abnormalities or fixed deformities, but there was 
evidence of severe lumbosacral paravertebral muscle spasm.  
He also displayed no muscle atrophy, normal gait and 
strength, and his knee and ankle jerks were +2 and symmetric 
bilaterally.  On ROM testing, the appellant's forward flexion 
was 70 degrees, his back extension was 10 degrees with 
objective evidence of pain, his left lateral flexion was 20 
degrees with objective evidence of pain, his right lateral 
flexion was 25 degrees with objective evidence of pain, and 
his bilateral rotation was 35 degrees.  He was diagnosed with 
lumbosacral strain with L5-S1 HNP and L4-L5 discogenic 
disease and bulging disc and degenerative joint disease (DJD) 
of the lumbar spine.

At a VA examination in June 1998, the appellant displayed 
evidence of moderate lumbar spasm, but no evidence of 
weakness of his leg.  He also had moderate tenderness to 
palpation of the lumbar paravertebral muscles, diminished 
pinprick and smooth sensation on the right at L4-L5 and L5-S1 
dermatomes of the leg and foot.  Straight leg raising was 
positive bilaterally as was his Lasegue sign.  He had no 
muscle atrophy in the lower extremities, his gait was normal 
and no postural abnormalities or fixed deformities were 
found.  On ROM testing, the appellant's forward flexion was 
65 degrees, his backward extension was 10 degrees, his right 
and left lateral flexion were 35 degrees each, and his right 
and left rotation were also 35 degrees.  He had painful 
motion on the last degree of each ROM.  An August 2000 X-ray 
showed straightening of the lumbar lordosis with intact disc 
spaces and vertebrae that may be positional or reactive to 
muscle spasm, as well as minimal spondylosis.  

At a physical therapy assessment in May 2002, the appellant 
complained of 7/10 pain in the sacroiliac joints with 
radiation to the anterior aspect of his hips that was 
intermittent, and both dull and sharp.  His sensation was 
intact and his ROM was within functional limits in all four 
extremities.  Straight leg raising was limited to 71 degrees 
on the left and 72 degrees on the right.   His muscle 
strength was 5/5 and he displayed mild tenderness at the L5-
S1 joint upon deep palpation.  In August 2002, a lumbar MRI 
showed mild disc bulges at L4-L5 and L5-S1.  The appellant 
complained of chronic low back pain associated with 
activities that caused strain in the lower back muscles, with 
an unspecific examination which did not suggest lumbo-sacral 
radiculopathy but which was suggestive of soft tissue 
inflammation.  He had no atrophy of the muscles in his lower 
extremities, but there was mild tenderness upon palpation of 
the L4 and L5 spinous processes, and he had negative straight 
leg raising bilaterally, positive Patrick's test bilaterally 
with anterior hip pain elicited, full strength, patches of 
decreased pinprick sensation which did not correlate with a 
specific lumbo-sacral level, and +2 deep tendon reflexes 
bilaterally.  An early September 2002 MRI of the appellant's 
lumbar spine showed L5-S1 degenerated disc disease with 
associated posterior concentric bulging disc and central 
broad-based protrusion, the latter without definite 
compression of the dural sac or nerve root; L1-L2 mild 
posterior concentric bulging disc without compromise of the 
canal or cauda equina compression; L3-L4 left intraforaminal 
asymmetrical bulge causing some neural foraminal narrowing; 
and mild degenerative changes as described previously.

As of the time of filing of the appellant's claim in May 
1993, his service-connected lumbosacral strain was 
characterized by some limitation of forward bending in a 
standing position, slight loss of lateral motion with osteo-
arthritic changes, slight narrowing and irregularity of joint 
space, with slight abnormal mobility on forced motion, 
warranting a 40 percent rating.  However, even considering 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, a higher rating 
than 40 percent was not possible for either lumbosacral 
strain or based upon the appellant's limitation of motion.  
Here, the appellant has already been assigned the maximum 40 
percent rating for lumbosacral strain, making any further 
increase, whether on the basis of pain or weakness, 
unwarranted and legally impossible.  A 60 percent evaluation 
is possible, but not warranted, for intervertebral disc 
syndrome, because although there is evidence that the 
appellant experienced radiating pain and demonstrable muscle 
spasm, there is no evidence that the pain and muscle spasms 
were persistent, with little intermittent relief.

A 20 percent rating could also be warranted under Diagnostic 
Code 5292 based upon evidence of moderate limitation of 
lumbar motion.  This was consistent with the findings 
reported in the 1997 and 1998 VA examinations of the 
appellant, particularly lumbar flexion limited to 70 degrees 
and 65 degrees, respectively, because of pain, and extension 
limited to 10 degrees, with objective evidence of pain on 
flexion of the back and subjective evidence of pain, fatigue, 
and weakness without neurologic manifestations, shown by the 
lack of evidence of weakness of the leg, presence of 
bilateral and symmetric knee and ankle jerks, and +2 
bilateral and symmetric deep tendon reflexes.  However, as 
this rating is lower than the 40 percent rating currently 
assigned to the appellant, it will not be assigned.

From September 2002 through September 2003

Under the interim revised criteria of Diagnostic Code 5293, 
as in effect from September 23, 2002, and through September 
25, 2003, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining under 38 C.F.R. § 4.26 (combined rating 
tables) separate evaluations of its chronic orthopedic and 
neurologic manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
A 40 percent evaluation is assigned for incapacitating 
episodes having a total duration of at least 4 weeks, but 
less than 6 weeks, during the past 12 months.  A 20 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 2 weeks, but less than 4 weeks, 
during the past 12 months, and a 10 percent evaluation is 
assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

Complete paralysis of the external popliteal nerve (common 
peroneal), with foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers entire dorsum of foot and toes, 
warrants a 40 percent evaluation.  Incomplete paralysis of 
the external popliteal nerve warrants a 30 percent rating if 
severe, a 20 percent rating if moderate, or a 10 percent 
rating if mild.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  

The maximum rating which may be assigned for neuritis not 
characterized by organic changes will be that for moderate, 
or with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  38 C.F.R. § 4.123.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

Limitation of motion of the lumbar spine warrants a 
10 percent evaluation if it is slight, a 20 percent 
evaluation if it is moderate or a 40 percent evaluation if it 
is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).  
Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).  

During this approximately one year time period, the only 
clinical evidence of record are VA Physical Rehabilitation 
and Rehabilitation - Wellness Program notes.  These notes do 
not contain clinical examination findings; rather they 
reflect exercised recommended/completed.  Thus, there is no 
competent medical evidence of incapacitating episodes 
requiring bed rest prescribed by a physician, indicating a 
noncompensable rating for intervertebral disc syndrome under 
these rating criteria would be appropriate.  There is no 
evidence of complete nerve paralysis, and there is no 
evidence of ankylosis, whether favorable or unfavorable.  The 
appellant is already assigned a 40 percent rating, which is 
the maximum allowable rating due to limitation of motion of 
the lumbar spine, as well as if he were to be evaluated for 
lumbo-sacral strain in the absence of complete nerve 
paralysis, and it is therefore legally impossible to grant 
him a higher evaluation under these particular criteria.  

As for evaluation under the earlier rating criteria, the 
appellant has still not provided evidence that he has little 
intermittent relief from pain and muscle spasm, particularly 
where, upon examination, he reported that it was the 
radiating pain that was intermittent, not the relief, and 
where the examination itself revealed that his pain did not 
suggest lumbo-sacral radiculopathy and instead appeared to be 
suggestive of soft tissue inflammation.

After September 2003

Under the criteria effective September 26, 2003, lumbosacral 
strain and degenerative arthritis of the spine are to be 
evaluated under the general rating formula for rating 
diseases and injuries of the spine (outlined below).  
38 C.F.R. § 4.71a, Diagnostic Codes 5237 and 5242 (2004).  
Intervertebral disc syndrome will be evaluated under the 
general formula for rating diseases and injuries of the spine 
or under the formula for rating intervertebral disc syndrome 
based on incapacitating episodes (outlined above), whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).  

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 20 percent evaluation is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is 30 degrees 
or less or for favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.  

There are several notes set out after the diagnostic 
criteria, which provide the following:  First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 
30 degrees, left and right lateroflexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.  

At a VA examination in May 2005, the appellant reported 
constant low back pain that was moderate in intensity with 
radiation to posterior legs up to the calves associated with 
numbness of the toes.  He also reported three to five 
occasions per year of acute low back pain lasting for 24 
hours on each occasion.  He was able to walk unaided for 25 
to 30 meters and did not report a history of falls due to 
thoracolumbar pain, but did use a thoracolumbar brace or 
orthosis.  He was independent with his activities of daily 
living, although he had difficulty lacing his shoes.  He also 
reported being on job accommodation due to acute low back 
pain, being unable to do any sports activity, but he was able 
to drive for several minutes without problems.

Upon examination, the appellant had a normal lumbar spine, 
lower limbs, posture, and gait.  On ROM testing, the examiner 
reported that the appellant had painful motion from 30 to 70 
degrees on forward flexion of the lumbar spine, as well as 
from 20 to 30 degrees on extension, and right and left 
lateral flexion.  He was additionally limited by pain 
following repetitive use of the thoracolumbar spine, with 
additional limitation of motion by degree loss on forward 
flexion from 70 to 90, but with no loss on extension, right 
and left lateral flexion, or right and left rotations.  There 
was objective evidence of painful motion on all movements of 
the thoracolumbar spine, with palpable thoracolumbar spasm 
and tenderness to palpation in the lumbar area, but he had no 
weakness of the legs and full muscle strength.  There were 
also no postural abnormalities of the back or fixed 
deformities.  The examiner also specifically noted that no 
medical certificate had been issued by a physician for strict 
bedrest during the prior year.  The final diagnoses were L5-
S1 degenerative disc disease with herniated disc, L1-L2 
bulging disc, and left L3-L4 asymmetrical bulge, causing some 
neural foramina narrowing and DJD by MRI of the lumbar spine 
at VAMC from September 2002; L4-L5 mild bulging disc by MRI 
at VAMC from September 1999; lumbosacral back strain; left L5 
radiculopathy by EMG on the claims folder; degenerative joint 
disease, osteoarthritic changes, and a small excluded disc 
fragment at L5-S1 level with extrusion with the mass effect 
on the thecal sac by CT scan of August 2001; and clinical 
left L4-L5, L5-S1 lumbar polyradiculopathy.

In reconciling the discrepancies in the MRI studies, the 
examiner noted specifically that the June 1994 study was a CT 
scan and not an MRI, that the MRI was the study of choice and 
far superior to the CT scan for diagnosis of discogenic 
disease, and that both studies were positive for discogenic 
disease findings.  He opined that in comparison with recent 
MRIs, the appellant's condition had progressed from bulging 
disc to herniated disc, and that the appellant had evidence 
of lumbosacral radiculopathy by both clinical evidence and by 
EMG studies.

As of January 2003, the SSOC by the RO also included L4-L5 
discogenic disease, bulging disc, and degenerative joint 
disease of the lumbar spine in the appellant's claim.  
Therefore, the Board must also consider the appellant's 
disability rating under the revised rating criteria effective 
September 26, 2003, based on ROM findings without regard for 
the presence or absence of pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Based on ROM testing from 2005 indicating that the appellant 
was limited to painful motion on forward flexion from 30 to 
70 degrees, a 20 percent evaluation is warranted.  Based on 
the lack of forward flexion limited to 30 degrees, and the 
lack of evidence of either favorable or unfavorable ankylosis 
of the entire thoracolumbar spine, an evaluation of 40 or 
50 percent under the revised criteria for rating diseases and 
injuries of the spine is not warranted.

Under the pre-September 2002 rating criteria, the medical 
evidence still fails to show that the appellant experienced 
pain or demonstrable muscle spasm from which he had little 
intermittent relief, noting that the appellant reported 
moderate pain, with approximately five acute one-day episodes 
of low back pain per year, so a higher 60 percent rating for 
intervertebral disc syndrome is not required.  He had also 
not been ordered to strict bed rest by a physician at any 
time, so a 60 percent rating for intervertebral disc syndrome 
under the second set of rating criteria is not warranted.  
The 40 percent rating currently assigned to the appellant 
under the pre-September 2002 rating criteria is therefore the 
most appropriate and should be continued.

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the appellant, as required by 
Schafrath v. Derwinski¸ 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the disability at 
issue.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  There is no indication in the record that the 
schedular evaluation is inadequate to evaluate the impairment 
of the appellant's earning capacity due to the disability at 
issue.  The appellant has not required frequent 
hospitalization for this disability, was not required to take 
time off work because of the disability or the pain he 
experiences because of it, and the manifestations of this 
disability are not in excess of those contemplated by the 
schedular criteria.  Therefore, referral of this case for 
extra-schedular consideration is not in order.  See Floyd v. 
Brown¸ 9 Vet. App. 88, 95 (1996); Bagwell v. Brown¸ 9 Vet. 
App. 337 (1996).


ORDER

Entitlement to an increased evaluation, in excess of 
40 percent, for lumbosacral strain, L4-L5 discogenic disease, 
bulging disc and degenerative joint disease of the lumbar 
spine is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


